

116 S431 IS: Promoting Apprenticeships through Regional Training Networks for Employers' Required Skills Act of 2019
U.S. Senate
2019-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 431IN THE SENATE OF THE UNITED STATESFebruary 11, 2019Ms. Baldwin introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo promote registered apprenticeships and on-the-job training for small and
			 medium-sized businesses within in-demand industry sectors, through the
			 establishment and support of eligible partnerships.
	
 1.Short titleThis Act may be cited as the Promoting Apprenticeships through Regional Training Networks for Employers' Required Skills Act of 2019 or the PARTNERS Act.
 2.PurposeThe purpose of this Act is to promote registered apprenticeships and on-the-job training for small and medium-sized businesses within in-demand industry sectors, through the establishment and support of eligible partnerships.
 3.DefinitionsIn this Act: (1)Eligible partnershipThe term eligible partnership means an industry or sector partnership that submits and obtains approval of an application consistent with section 6(b).
 (2)In-demand industry sectorThe term in-demand industry sector means a sector described in subparagraphs (A)(i) and (B) of section 3(23) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(23)).
 (3)Local or regionalThe term local or regional, used with respect to an entity, means that the entity provides services in, respectively, a local area or region.
 (4)Registered apprenticeshipThe term registered apprenticeship means an apprenticeship registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). (5)SecretaryThe term Secretary means the Secretary of Labor.
 (6)Workforce termsThe terms Governor, individual with a barrier to employment, industry or sector partnership, local area, local board, on-the-job training, outlying area, recognized postsecondary credential, region, State, and supportive services, used with respect to activities supported under this Act, have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 4.Availability of fundsFrom funds paid into the general fund of the Treasury and available under section 286(s)(2) of the Immigration and Nationality Act (8 U.S.C. 1356(s)(2)), the Secretary shall carry out this Act.
		5.Allotments to States
 (a)ReservationOf the amounts available for this Act under section 4, the Secretary may reserve— (1)not more than 5 percent of those amounts for the costs of technical assistance and Federal administration of this Act;
 (2)not more than 2 percent of those amounts for the costs of evaluations conducted under section 8(b); and
 (3)not more than 1/4 of 1 percent of such amounts to provide assistance to the outlying areas. (b)Allotments (1)In generalOf the amounts available for this Act under section 4 that remain after the Secretary makes the reservations under subsection (a), the Secretary shall, for the purpose of assisting (which may include assistance in establishing expanded) local or regional eligible partnerships to support registered apprenticeship and on-the-job training programs under this Act, make allotments to eligible States in accordance with clauses (ii) through (v) of section 132(b)(1)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3162(b)(1)(B)), subject to paragraph (2).
 (2)ApplicationFor purposes of applying the clauses described in paragraph (1), under paragraph (1), the Secretary—
 (A)shall not apply subclauses (I) and (III) of clause (iv) with respect to the first fiscal year after the date of enactment of this Act;
 (B)shall apply clause (iv)(II) by substituting 0.5 percent of the remaining amounts described in paragraph (1) for the total described in that clause; (C)shall not apply clause (iv)(IV);
 (D)shall apply clause (v)(II) by substituting The term allotment percentage, used with respect to the second full fiscal year after the date of enactment of this Act, or a subsequent fiscal year, means a percentage of the remaining amounts described in paragraph (1) that is received through an allotment made under this subsection for the fiscal year. for the two sentences in that clause; and
 (E)shall apply clause (v)(III) by substituting a registered apprenticeship and on-the-job training program carried out under this Act for a program of workforce investment activities carried out under this subtitle. (3)Use of unallotted fundsIf a State fails to meet the requirements for an allotment under this subsection, the Secretary may allot funds that are not allotted under paragraphs (1) and (2) to eligible States under a formula based on the formula specified in section 132(c) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(c)).
 (4)DefinitionIn this subsection, the term eligible State means a State that meets the requirements of section 102 or 103 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112, 3113) and subsection (c).
 (c)State eligibilityTo be eligible to receive an allotment under subsection (b), a State shall submit an application to the Secretary, at such time, in such manner, and containing a description of the activities to be carried out with the grant funds. At a minimum, the application shall include information on—
 (1)the industry or sector of the local or regional industry or sector partnerships that will be supported, the lead partners for the partnerships, and how the partnerships will work to engage small and medium-sized businesses, as applicable, in the activities of the partnerships;
 (2)the in-demand industry sectors that will be served, including how such industry sectors were identified, and how the activities of the partnerships will align with State, regional, and local plans as required under title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.);
 (3)the registered apprenticeship and on-the-job training programs to be supported though the partnerships;
 (4)the populations that will receive services, including individuals with barriers to employment and populations that were historically underrepresented in the industry sectors to be served through the partnerships;
 (5)the services, including business engagement, classroom instruction, and supportive services (including at least 6 months of post-employment supportive services), that will be supported through the grant funds;
 (6)the recognized postsecondary credentials (beyond a certificate of completion) that workers will obtain through participation in the registered apprenticeship and on-the-job training program, and the quality of the program that leads to the credentials;
 (7)levels of performance to be achieved on the performance indicators described in section 8, to measure progress towards expanding registered apprenticeships and on-the-job training; and
 (8)how the partnerships will leverage additional resources, including funding provided under title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.) and non-Federal resources, to support the activities carried out under this Act.
 (d)Review of applicationsThe Secretary shall review applications submitted under subsection (c) in consultation with the Secretary of Education and the Secretary of Health and Human Services.
			6.Grants to partnerships
			(a)Grants
 (1)In generalThe Governor of a State that receives an allotment under section 5 shall use the funds made available through the allotment and not reserved under subsection (d) to award grants to industry or sector partnerships that seek to become eligible partnerships. The Governor shall award the grants for the purpose of assisting (which may include establishing expanded) local or regional industry or sector partnerships that are identified in the application submitted under section 5(c), to carry out activities described in section 7.
 (2)Period and amount of grantA State may make a grant under this section for a period of 3 years, and in an amount of not more than $500,000.
 (3)Availability of fundsThe Governor of a State that receives an allotment under section 5 for a fiscal year may use the funds made available through the allotment during that year or the 2 subsequent fiscal years.
 (b)EligibilityTo be eligible to receive a grant under this section, an industry or sector partnership described in subsection (a)(1) shall—
 (1)submit an application to the State at such time, in such manner, and containing such information as the State may require; and
 (2)designate a partner in the industry or sector partnership, to serve as the fiscal agent for purposes of the grant.
				(c)Awards of grants
 (1)Participation in multiple eligible partnershipsSubject to paragraph (2), a State may award grants under this section in a way that results in an entity being represented in more than one partnership that receives such a grant.
 (2)Geographic diversityIn making the grants, a State shall ensure that there is geographic diversity in the areas in which activities will be carried out under the grants.
 (d)AdministrationThe State may reserve not more than 5 percent of the amount of an allotment under section 5 for the administration of the grants awarded under this section.
			7.Use of funds
 (a)In generalAn eligible partnership that receives a grant under section 6 shall use the grant funds to support a registered apprenticeship and on-the-job training program. The eligible partnership shall use the grant funds to support the activities described in subsections (b) and (c) and such other strategies as may be necessary to support the development and implementation of registered apprenticeship and on-the-job training programs, and participant retention in and completion of those programs. The partnership may use the grant funds to establish an expanded eligible partnership.
 (b)Business engagementThe eligible partnership shall use grant funds to provide services to engage businesses in a registered apprenticeship or on-the-job training program, which may include assisting a small or medium-sized business with—
 (1)the navigation of the registration process for a sponsor of a registered apprenticeship program; (2)the connection of the business with an education provider to develop classroom instruction to complement on-the-job learning;
 (3)the development of a curriculum for a registered apprenticeship or on-the-job training program; (4)the employment of workers in a registered apprenticeship or on-the-job training program for a transitional period before the business hires an individual for continuing employment;
 (5)the provision of training to managers and front-line workers to serve as trainers or mentors to workers in a registered apprenticeship or on-the-job training program;
 (6)the provision of career awareness activities; and (7)the recruitment of individuals to participate in a registered apprenticeship or on-the-job training program from individuals receiving additional workforce and human services, including—
 (A)workers in programs under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.);
 (B)recipients of assistance through the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); and
 (C)recipients of assistance through the program of block grants to States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.).
					(c)Supportive services for workers
 (1)In generalThe eligible partnership shall use grant funds to provide supportive services for workers to assure their success in registered apprenticeship or on-the-job training programs, which may include—
 (A)connection of individuals with adult basic education; (B)connection of individuals with a pre-apprenticeship program or other preparation for a registered apprenticeship or on-the-job training program;
 (C)provision of additional mentorship and retention supports for individuals during pre-apprenticeship or other preparation for registered apprenticeship or on-the-job training programs, and during periods of employment for such programs;
 (D)provision of tools, work attire, and other required items necessary to start employment; and (E)provision of transportation, child care services, or other supportive services.
 (2)Length of servicesEach eligible partnership shall provide supportive services for workers for not less than 12 months after the date of placement of an individual in a registered apprenticeship or on-the-job training program. That 12-month period shall include a period of pre-apprenticeship or other preparation for the program, a transitional period of employment as described in subsection (b)(4), and a period of continuing employment.
				8.Performance and accountability
 (a)Local reportsNot later than 1 year after receiving a grant under section 6, and annually thereafter, each eligible partnership in a State shall conduct an evaluation and submit to the State a local report containing information on—
 (1)levels of performance achieved by the eligible partnership with respect to the performance indicators under section 116(b)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A))—
 (A)for all workers (including apprentices) in the program involved; and
 (B)for all such workers, disaggregated by each population specified in section 3(24) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(24)) and by race, ethnicity, sex, and age; and
 (2)levels of performance achieved by the eligible partnership with respect to the performance indicators under that section 116(b)(2)(A)—
 (A)for individuals with barriers to employment in the program involved; and
 (B)for all such individuals, disaggregated by each population specified in section 3(24) of the Workforce Innovation and Opportunity Act and by race, ethnicity, sex, and age.
 (b)State reportsNot later than 24 months after receiving initial local reports under subsection (a) (but in no case less than 18 months after the corresponding grants are awarded) and annually thereafter, the State shall conduct an evaluation and submit a report to the Secretary containing—
 (1)the information provided by the eligible partnerships through the local reports; and
 (2)the State level of performance, aggregated across all eligible partnerships, with respect to the performance indicators described in subsection (a).
				9.Conforming amendments
 (a)American Competitiveness and Workforce Improvement Act of 1998Section 414(c) of the American Competitiveness and Workforce Improvement Act of 1998 (29 U.S.C. 2916a) is repealed.
 (b)Immigration and Nationality ActSection 286(s)(2) of the Immigration and Nationality Act (8 U.S.C. 1356(s)(2)) is amended to read as follows:
				
 (2)Use of fees for registered apprenticeship and on-the-job training programs50 percent of amounts deposited into the H–1B Nonimmigrant Petitioner Account shall remain available to the Secretary of Labor until expended to carry out the PARTNERS Act..